Citation Nr: 0116298	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of service connected degenerative joint disease of 
the lumbosacral spine, rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to 
September 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Degenerative joint disease of the lumbosacral spine is 
currently manifested by muscle spasm, pain, and severely 
decreased range of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 40 percent for 
degenerative joint disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for degenerative joint disease 
of the lumbosacral spine in a June 2000 rating decision.  A 
40 percent evaluation was assigned from July 11, 1997 which 
was the date of claim.  The appellant has contended that a 
higher evaluation is warranted.  Specifically, the appellant 
has contended that he has terrible, unbearable, daily pain 
and muscle spasm which warrant a higher evaluation.  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision and the Statement 
of the Case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for an increased rating.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
available evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  This includes service medical records previously 
obtained and associated with the claims folder.  The 
appellant submitted what he indicated to be the available 
private medical records from his private health care 
providers as well as a magnetic resonance imaging study 
conducted in June 2000 at the VA Medical Center.  A VA 
examination was conducted in May 2000 that provided details 
regarding the current level of disability, and a copy of the 
report was associated with the file.  Furthermore, there is 
no indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.  When the Board considers an issue not considered 
below by the RO, in this case because the passage of the 
Veterans Claims Assistance Act came after the RO had 
completed consideration of the case, then the Board must 
consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
condition addressed has not significantly changed, and that 
uniform ratings are appropriate in this case.

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However the Court of 
Appeals for Veterans Claims has established that the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
limitation in range of motion of the lumbar spine.  Johnson 
v. Brown, 9 Vet. App. at 11.  Therefore, these provisions do 
not assist the appellant.

The appellant injured his back in an automobile accident in 
February 1955.  He was treated for back pain in service in 
1955.  The record contains statements dated in 1997 from the 
appellant's niece (a registered nurse) and friend that 
described their observations of a 20-year history of back 
pain.  The appellant's niece reported observing low back pain 
that radiated to the buttocks with muscle spasm and 
paresthesia.

Dr. Gregson, a chiropractor, verified that he had treated the 
appellant for regular exacerbations of low back pain between 
1982 and 1992.  He was diagnosed with chronic exacerbating 
lower back pain with concurrent lumbar spine instability.

Private X-ray examination in February 1999 revealed 
osteoarthritis and degenerative disc disease of the lower 
lumbar spine.  There were no fractures or bone destruction.

He was evaluated by Dr. Lobo in December 1999.  Physical 
examination revealed muscle spasm bilaterally throughout the 
lumbosacral erectal spine.  He was antalgic to the left.  The 
appellant reported that this was always there.  The shoulders 
were unbalanced with the left shoulder lower than the right.  
Lasegues, Braggards, Elys, and Femoral Nerve Stretch were all 
normal.  Neurological examination revealed normal muscle 
strength, and +2 bilateral patellar reflexes.  Hoffmann's 
sign was negative.  X-ray examination indicated disc thinning 
at L4/L5 and L5/S1.  There was Grade I spondylolisthesis of 
L5 on S1.  His decreased range of motion and chronic low back 
pain was due to chronic sprain/strain and spondylolisthesis.

A VA examination was conducted in May 2000.  The appellant 
reported back pain with radiation into the left leg.  The 
pain was constant, and on occasion he was unable to ambulate 
without crutches, secondary to pain.  Physical examination 
revealed 45 degrees of flexion, 15 degrees of right and left 
bending and 0 degrees of extension.  There were no reflex or 
motor deficits in the lower extremities.  There was mild 
sensory deficit at the L5 root on the left and mild weakness 
in the extensor hallucis longus on the left.  There was 
fairly good heel and toe rising.  He had good gluteal tone 
and his pelvis was level.  Degenerative arthritis of the 
lumbar spine with possible herniated lumbar disc was 
diagnosed and a magnetic resonance imaging scan was ordered.

Magnetic resonance imaging in June 2000 revealed a bulging 
annulus seen from L3 down to S1 level, hypertrophy and 
degenerative changes at the level of L4-5, and no evidence of 
herniated disc.

Dr. Lobo wrote in August 2000 that range of motion evaluation 
had revealed an extremely restricted range of motion.  The 
appellant asked if he would be considered to have a 
pronounced intervertebral disc syndrome pursuant to category 
52.93 (presumably Diagnostic Code 5293).  The doctor opined 
that given the magnetic resonance imaging results, his 
radicular complaints, the extremely decreased range of 
motion, and demonstrable muscle spasm not relieved with 
treatment, the appellant could be considered in this 
category.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection is in effect for degenerative joint 
disease of the lumbosacral spine.  The criteria for 
evaluating arthritis (degenerative joint disease) due to 
trauma, substantiated by X-ray findings, directs rating rated 
as for degenerative arthritis.  38 C.F.R. § 4.71a; Diagnostic 
Code 5010 (2000).  Diagnostic Code 5003 for degenerative 
arthritis (hypertrophic or osteoarthritis) provides that for 
degenerative arthritis established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Therefore, he appellant is currently evaluated under the 
criteria for evaluating limitation of motion of the lumbar 
spine.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent rating; moderate limitation of motion 
warrants a 20 percent rating; and slight limitation of motion 
warrants a 10 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5292 (2000).  The appellant is already in receipt of the 
maximum schedular evaluation for limitation of motion of the 
lumbar spine and a higher evaluation is not available under 
this Diagnostic Code.  Where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether evaluation under other 
relevant Diagnostic Codes would afford the appellant a higher 
evaluation

In the absence of evidence of ankylosis of the lumbar spine, 
38 C.F.R. § 4.71a; Diagnostic Code 5289 is not applicable.  
There is evidence of chronic lumbosacral strain, however the 
appellant is not service connected for lumbosacral strain.  
Furthermore, the maximum schedular criteria for lumbosacral 
strain is 40 percent for severe lumbosacral strain, this 
Diagnostic Code would not afford the appellant a higher 
evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5295 (2000).

The appellant has contended that he is entitled to a higher 
evaluation under the criteria for rating intervertebral disc 
syndrome.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  Severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief is 
assigned a 40 percent rating.  Moderate intervertebral disc 
syndrome with recurring attacks is assigned a 20 percent 
rating.  For mild intervertebral disc syndrome, a 10 percent 
rating is assigned.  Postoperative and cured is assigned a 0 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5293 
(2000).

The grant of service connection is limited to the criteria 
for evaluating degenerative joint disease of the lumbar 
spine, as the appellant is not service connected for 
intervertebral disc syndrome.  We have considered the 
appellant's contentions, and specifically, Dr. Lobo's 
statement that the appellant's current disability could be 
considered pronounced intervertebral disc syndrome.  However, 
the Board is not bound by this opinion to assign a higher 
evaluation under the criteria for intervertebral disc 
syndrome without service connection for this condition in 
effect.  The doctor's opinion does not provide a basis to 
service connect this disability.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluation for degenerative 
joint disease of the lumbosacral spine is adequate as the 
case does not present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  The appellant is in receipt of 
the maximum schedular evaluation for his disability.  
However, competent, objective evidence of marked interference 
with employment or frequent periods of hospitalization has 
not been shown.  The appellant has not identified or 
submitted any objective evidence of marked interference with 
employment nor has he contended that he was ever hospitalized 
for this disability.


ORDER

An increased rating for degenerative joint disease of the 
lumbosacral spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

